UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4163
LAVELLE TAWAINE DAVIS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                          (CR-00-136-2)

                      Submitted: August 31, 2001

                      Decided: September 17, 2001

   Before WIDENER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Jennifer T. Stanton, J.T. STANTON, P.C., Norfolk, Virginia, for
Appellant. Kenneth E. Melson, United States Attorney, James Ash-
ford Metcalfe, Assistant United States Attorney, C. Seth Askins,
Third Year Law Student, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DAVIS
                               OPINION

PER CURIAM:

   Lavelle Tawaine Davis appeals his fifty-one month sentence
imposed pursuant to his guilty plea to being a felon in possession of
a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (1994).
Davis was serving a term of probation on a state charge at the time
of his firearms offense. As a consequence of his firearms offense,
Davis was incarcerated on a state charge for violating the terms of his
probation, and he was serving this sentence at the time he was prose-
cuted in federal court for possession of a firearm by a convicted felon.
The district court held that Davis’ fifty-one month incarceration
period on the federal charge should run consecutively to his state sen-
tence. On appeal, Davis argues the district court erred in denying his
request to have his federal sentence for firearm possession run con-
currently with his state sentence for violating the terms of his proba-
tion. We disagree.

   We review the district court’s decision to impose a concurrent or
consecutive sentence for abuse of discretion, and we review whether
it properly applied the guidelines to a case de novo. United States v.
Puckett, 61 F.3d 1092, 1097 (4th Cir. 1995). A district court has
authority to make a defendant’s federal sentence consecutive to or
concurrent with an undischarged sentence previously imposed. 18
U.S.C. § 3584(a); United States v. Rogers, 897 F.2d 134, 137 (4th Cir.
1990). In this case, the district court did not err in holding that Davis’
federal sentence should run consecutive to his state sentence. U.S.
Sentencing Guidelines Manual § 5G1.3, comment. (n.6); Puckett, 61
F.3d at 1098.

   Accordingly, we affirm Davis’ sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not sig-
nificantly aid the decisional process.

                                                             AFFIRMED